DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 20 have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From P[0071], reference number "400" is not in the drawings (Figure 4).  From P[0082], reference number “500” is not in the drawings (Figure 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “200” has been used to designate both the block diagram of Figure 2 and the method of Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 
The drawings are objected to because in Figure 4, the block below trip check 412 uses the abbreviation "PDZ".  The specification and the drawings do not provide the definition or meaning of PDZ.  The meaning should be included in the description of Figure 4 in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Specification
The disclosure is objected to because of the following informalities: In P[0080], the phrase "the second trip check analysis" should be "the third trip check analysis" to agree with Figure 4 and P[0078].  
Appropriate correction is required.
The use of the term BLUETOOTH (P[0061]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 2, 3, 8, 11 and 17 are objected to because of the following informalities:  Each of the claims use the word 'whether' to indicate the detecting of objects within the cabin of the vehicle.  This term implies that there is an option of detecting or not detecting on object, where either of the options may satisfy the claim limitations.  In reading the claims as a whole, the detection of the objects are required for completing . Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 thru 4, 7 thru 12, 15 thru 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stoffel et al Patent Number 10,303,961 B1.
Regarding claims 1 and 16 Stoffel et al disclose the claimed computer implemented method, the method of detecting objects (Figures 5A thru 5D), “FIGS. 5A-5D are flow diagrams of illustrative processes illustrated as a collection of blocks in a logical flow graph, which represent a sequence of operations that can be implemented 
the claimed sensor system having one or more sensors for obtaining image data associated with objects within the autonomous vehicle, the vehicle 102 can comprise a plurality of interior sensors to detect objects and passengers in the interior space 118 of the vehicle 102  to include one or more interior imagers 124 (column 4 lines 39 thru 43 and Figure 3), and “At 504, the system 100 can receive data from the interior sensors (e.g., sensors 124, 130, 146, 148) related to whether there are any objects in the interior space 118 of the vehicle 102 with the passenger(s).” (column 16 lines 17 thru 20 and Figure 5A);
the claimed vehicle computing system, electronic device 400 (Figure 4) which may be a component of the system 100 such as the vehicle's ECU (column 12 lines 38 and 39), comprising:
the claimed one or more processors, electronic device 400 includes processor(s) 410 (Figure 4); and
the claimed computer readable medium that stores instructions to cause the processors to perform operations, “The electronic device 400 can comprise memory 402 configured to include computer-executable instructions including at least an operating system (OS) 404 for receiving data and controlling the system 
the claimed inputting the image data to a machine learned trip check model, “At 506, the system 100 can determine if any objects are detected.” (column 16 lines 27 and 18), the claimed image data equates to the received sensor data of step 504 (Figure 5A), and image data can be analyzed according to one or more machine learning procedures where the analysis may include object detection, recognition, segmentation, and classification (column 8 line 64 thru column 9 line 4);
the claimed receiving trip check analysis data, “At 508, when object(s) are detected, on the other hand, the system 100 (e.g., the object classification system 300) can classify the object(s) to determine what, if any, actions should be taken in the future.” (column 16 lines 35 thru 38 and Figure 5A);
the claimed determining that the trip check analysis data meets predetermined criteria, “Object classification data 308 can comprise a 
the claimed in response to determining that the trip check analysis data meets the predetermined criteria, generating a trip control signal associated with the operation of the vehicle, “At 512, the vehicle notification system 406 can provide the first reminder.” (column 16 lines 54 and 55 and Figure 5B).
Regarding claim 2 Stoffel et al disclose the claimed method of claim 1 (see above), wherein:
the claimed sensor data is obtained prior to a commencement of a service trip, “At 514, the system 100 can determine if the passenger has retrieved the object.  This can be determined because the object no longer appears in the interior imager 124, for example, or because a seat weight sensor 130a no longer registers the weight of the object in the seat 132.  The combination of the seat weight sensor 130a in one location going to (or near) zero coupled with the seat weight sensor 130a proximate the passenger going up by the same amount, for example, can indicate that the passenger has placed the object on their lap.  Regardless, if the object has been retrieved by the passenger at any point prior to the destination, the system 100 can reset until the next passenger (or periodically recheck, as discussed above).” (column 16 line 165 thru column 17 line 10 and Figure 5B), the reset for the next passenger equates to the claimed prior to a commencement of a service trip;
the claimed trip check analysis data comprises object identification parameters indicative of detecting objects of interest within the cabin of the vehicle, “The interior 
the claimed determining that the trip check analysis data meets predetermined criteria that the object identification parameters indicate that no objects of interest are detected within the cabin of the vehicle, “Object classification data 308 can comprise a plurality of datasets related to various objects, people, pets, and other objects that has been provided to, or learned by, the object classification system 300.  As shown, the object classification data 308 can include datasets for when the vehicle is empty--e.g., nothing other than the vehicle interior in the image data, little or no weight indicated on the weight sensors 130, etc.).  The object classification data 308 can also include datasets for when the vehicle is occupied by only people ("Object 1") using, for example, object classification, facial recognition software, detection of a passenger's mobile device, and/or other sensor inputs (e.g., the seat weight sensor(s) 130a).” (column 10 lines 11 thru 23); and
the claimed in response to determining that no objects of interest are detected in the cabin, generating the trip control signal authorizing dispatch of the vehicle to a location for starting the service trip, “if the object has been retrieved by the passenger at 
Regarding claims 3 and 17 Stoffel et al disclose the claimed method of claim 1 and vehicle of claim 16 (see above), wherein:
the claimed trip check analysis data comprises object identification parameters indicative of detecting objects of interest within the cabin of the vehicle, “The interior imagers 124 can be used, in concert with additional sensors and an object classification system, discussed below, to identify, locate, and/or classify objects on the interior space 118 of the vehicle 102.” (column 4 lines 64 thru 67), “the image processor 302 may use the above-noted image depth profile and machine learning procedures to analyze the image data and determine characteristics related to the object” (column 9 lines 44 thru 47), and “Based on the object identified, the correlation module 304 uses the correlation table 312 to identify the estimated object classification data 308” (column 11 lines 4 thru 6);
the claimed determining that the trip check analysis data meets predetermined criteria that the object identification parameters indicate that objects of interest are detected within the cabin of the vehicle, “Object classification data 308 can comprise a plurality of datasets related to various objects, people, pets, and other objects that has been provided to, or learned by, the object classification system 300.” (column 10 lines 
the claimed in response to determining that objects of interest are detected in the cabin, generating a classification for each object of interest and a location of each object of interest, “At 532, if the object's classification warrants additional action (e.g., Stage 3, in this example), the vehicle notification system 406 can send a message to the passenger or central control, for example.  If the object is a laptop, for example, the vehicle notification system 406 may send an e-mail or text the passenger's cellphone, for example, and then loiter at the destination.  If the passenger is still in the area, for example, this may enable the passenger to return to the vehicle 102 to retrieve the object.  In those circumstances where the vehicle cannot loiter, the vehicle may provide the passenger with the opportunity to recall the vehicle if it is within some predetermined 
Regarding claims 4 and 18 Stoffel et al disclose the claimed classification for each object of interest comprises one of a rider, a user personal object, or a non-defined object, “object classification data 308 can also include datasets for when the vehicle is occupied by only people ("Object 1")” (column 10 lines 18 thru 20 and Figure 3) (claimed rider), and “If the object is a wallet ("Object 7") or briefcase 134 (Object 6), on the other hand, the cargo may be classified as such and assigned a higher reminder level 310, "Stage 3." This indicates that the object is of very high intrinsic or personal 
Regarding claims 7 and 20 Stoffel et al disclose the claimed method of claims 1, 3 and 4 and vehicle of claims 16 thru 18 (see above), wherein:
the claimed sensor data is obtained prior to a commencement of a service trip, “At 514, the system 100 can determine if the passenger has retrieved the object.  This can be determined because the object no longer appears in the interior imager 124, for example, or because a seat weight sensor 130a no longer registers the weight of the object in the seat 132.  The combination of the seat weight sensor 130a in one location going to (or near) zero coupled with the seat weight sensor 130a proximate the passenger going up by the same amount, for example, can indicate that the passenger has placed the object on their lap.  Regardless, if the object has been retrieved by the passenger at any point prior to the destination, the system 100 can reset until the next passenger (or periodically recheck, as discussed above).” (column 16 line 165 thru column 17 line 10 and Figure 5B), the reset for the next passenger equates to the claimed prior to a commencement of a service trip;
the claimed determining that the trip check analysis data meets predetermined criteria that the objects of interest is classified as the user personal object and that none of the objects of interest are classified as the rider, “At 532, if the object's classification warrants additional action (e.g., Stage 3, in this example), the vehicle notification system 406 can send a message to the passenger or central control, for example.  If the object is a laptop, for example, the vehicle notification system 406 may send an e-mail or text the passenger's cellphone, for example, and then loiter at the destination.” 
the claimed in response to determining the user personal object and no rider, generating a request for assistance from a remote operator including a notification that a rider object may have been left behind, “If the object is determined to be a personal object (e.g., a wallet or computer), for example, the vehicle can contact a central control to attempt to contact the user using additional channels of communication (e.g., by phone, text, or e-mail), or may attempt to return the item to the user.” (column 3 lines 30 thru 35), and “the vehicle notification system 406 can send a message to the central control and/or maintenance facility that the object remains in the car and its classification” (column 14 lines 12 thru 15).
Regarding claim 8 Stoffel et al disclose the claimed method of claim 1 (see above), wherein:

the claimed trip check analysis data comprises object identification parameters indicative of detecting objections of interest within the cabin of the vehicle, “The interior imagers 124 can be used, in concert with additional sensors and an object classification system, discussed below, to identify, locate, and/or classify objects on the interior space 118 of the vehicle 102.” (column 4 lines 64 thru 67), “the image processor 302 may use the above-noted image depth profile and machine learning procedures to analyze the image data and determine characteristics related to the object” (column 9 lines 44 thru 47), and “Based on the object identified, the correlation module 304 uses the correlation table 312 to identify the estimated object classification data 308” (column 11 lines 4 thru 6);
the claimed determining that the trip check analysis meets predetermined criteria that no objects of interest are detected within the cabin of the vehicle, “At 514, the system 100 can determine if the passenger has retrieved the object.  This can be determined because the object no longer appears in the interior imager 124” (column 16 
the claimed in response to determining that no objects of interest are detected, generating an authorization to dispatch the vehicle to a new location for starting a new service trip, “if the object has been retrieved by the passenger at any point prior to the destination, the system 100 can reset until the next passenger” (column 17 lines 7 thru 9).
Regarding claim 9 Stoffel et al disclose the claimed sensor data comprises image data from image sensors positioned within the cabin of the vehicle, the vehicle 102 can comprise a plurality of interior sensors to detect objects and passengers in the interior space 118 of the vehicle 102  to include one or more interior imagers 124 (column 4 lines 39 thru 43 and Figure 3).
Regarding claim 10 Stoffel et al disclose the claimed computing system, electronic device 400 (Figure 4) which may be a component of the system 100 such as the vehicle's ECU (column 12 lines 38 and 39), comprising:
the claimed image sensors positioned within a cabin of a vehicle and configured to obtain image data of objects with the cabin of the vehicle, the vehicle 102 can 
the claimed one or more processors, electronic device 400 includes processor(s) 410 (Figure 4);
the claimed machine learned trip check model trained to analyze image data to generate trip analysis data in response to receipt of the image data, image data can be analyzed according to one or more machine learning procedures where the analysis may include object detection, recognition, segmentation, and classification (column 8 line 64 thru column 9 line 4), and “machine learning algorithms may be used to detect, recognize, and/or classify objects” (column 2 lines 41 and 42); and
the claimed computer readable medium that stores instructions to cause the processors to perform operations, “The electronic device 400 can comprise memory 402 configured to include computer-executable instructions including at least an operating system (OS) 404 for receiving data and controlling the system 100, the object classification system 300, a vehicle notification system 406, and a vehicle navigation system 408, among other things.” (column 12 lines 25 thru 30), and “FIGS. 5A-5D are flow diagrams of illustrative processes illustrated as a collection of blocks in a logical flow graph, which represent a sequence of operations that can be implemented in hardware, software, or a combination thereof.  In the context of software, the blocks 
the claimed providing real time samples of the image data to the machine learned trip check model, “Regarding analysis of the image data, in some examples, the one or more machine learning procedures may be configured to be trained by inputting known image data, and in some examples, other known parameters, along with known object-related data corresponding to the known image data and parameters.  Based on this training, the machine learning procedures may receive image data and other known parameters, and the image processor 302 may correlate or determine the object classification data 308 corresponding to the image data and other sensor data 306.” (column 9 lines 13 thru 22), “the image processor 302 may use the above-noted image depth profile and machine learning procedures to analyze the image data and determine characteristics related to the object” (column 9 lines 44 thru 47), and the system periodically rechecks to see if the object has been retrieved (column 19 lines 37 thru 43);
the claimed receiving trip check analysis data, “At 508, when object(s) are detected, on the other hand, the system 100 (e.g., the object classification system 300) can classify the object(s) to determine what, if any, actions should be taken in the future.” (column 16 lines 35 thru 38 and Figure 5A); and

Regarding claim 11 Stoffel et al disclose the claimed computing system of claim 10 (see above), wherein:
the claimed trip check analysis data comprises object identification parameters indicative of detecting objects of interest within the cabin of the vehicle, “The interior imagers 124 can be used, in concert with additional sensors and an object classification system, discussed below, to identify, locate, and/or classify objects on the interior space 118 of the vehicle 102.” (column 4 lines 64 thru 67), “the image processor 302 may use the above-noted image depth profile and machine learning procedures to analyze the image data and determine characteristics related to the object” (column 9 lines 44 thru 47), and “Based on the object identified, the correlation module 304 uses the correlation table 312 to identify the estimated object classification data 308” (column 11 lines 4 thru 6);
the claimed determining that the object identification parameters indicate that objects of interest are detected within the cabin of the vehicle, “Object classification data 308 can comprise a plurality of datasets related to various objects, people, pets, and other objects that has been provided to, or learned by, the object classification system 300.” (column 10 lines 11 thru 14), and “The object classification data 308 can also include several datasets for objects of varying values.  In other words, if the object is something that is relatively valueless (e.g., a magazine or newspaper), for example, the object may be classified as such, "Newspaper/Magazine." In this case, the reminder 
the claimed in response to determining that objects of interest are detected in the cabin, generating a classification for each object of interest and a location of each object of interest, “At 532, if the object's classification warrants additional action (e.g., Stage 3, in this example), the vehicle notification system 406 can send a message to the passenger or central control, for example.  If the object is a laptop, for example, the vehicle notification system 406 may send an e-mail or text the passenger's cellphone, for example, and then loiter at the destination.  If the passenger is still in the area, for example, this may enable the passenger to return to the vehicle 102 to retrieve the object.  In those circumstances where the vehicle cannot loiter, the vehicle may provide the passenger with the opportunity to recall the vehicle if it is within some predetermined distance from the passenger.” (column 19 lines 1 thru 12), “At 536, if the object has still not been retrieved the system 100 may take additional actions based on the classification of the object.  If, for example, the object is basically trash (Stage 1), the system 100 may do nothing, for example, or may report to a service facility for cleaning.  
Regarding claim 12 Stoffel et al disclose the claimed classification for each object of interest comprises one of a rider, a user personal object, or a non-defined object, “object classification data 308 can also include datasets for when the vehicle is occupied by only people ("Object 1")” (column 10 lines 18 thru 20 and Figure 3) (claimed rider), and “If the object is a wallet ("Object 7") or briefcase 134 (Object 6), on the other hand, the cargo may be classified as such and assigned a higher reminder level 310, "Stage 3." This indicates that the object is of very high intrinsic or personal value to the passenger and that additional steps are warranted.” (column 10 lines 33 thru 37 and Figure 3) (claimed user personal object).
Regarding claim 15 Stoffel et al disclose the claimed system of claims 10 thru 12 (see above), wherein:

the claimed determining that the trip check analysis data meets predetermined criteria that the objects of interest is classified as the user personal object and that none of the objects of interest are classified as the rider, “At 532, if the object's classification warrants additional action (e.g., Stage 3, in this example), the vehicle notification system 406 can send a message to the passenger or central control, for example.  If the object is a laptop, for example, the vehicle notification system 406 may send an e-mail or text the passenger's cellphone, for example, and then loiter at the destination.” (column 19 lines 1 thru 7 and Figure 5D), and “At 536, if the object has still not been retrieved the system 100 may take additional actions based on the classification of the object.  If, for example, the object is basically trash (Stage 1), the system 100 may do nothing, for example, or may report to a service facility for cleaning.  If the object is a 
the claimed in response to determining the user personal object and no rider, generating a request for assistance from a remote operator including a notification that a rider object may have been left behind, “If the object is determined to be a personal object (e.g., a wallet or computer), for example, the vehicle can contact a central control to attempt to contact the user using additional channels of communication (e.g., by phone, text, or e-mail), or may attempt to return the item to the user.” (column 3 lines 30 thru 35), and “the vehicle notification system 406 can send a message to the central control and/or maintenance facility that the object remains in the car and its classification” (column 14 lines 12 thru 15). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoffel et al Patent Number 10,303,961 B1 in view of Brombach et al Patent Application Publication Number 2019/0367036 A1.
Regarding claims 5, 13 and 19 teach the claimed sensor data is obtained prior to a commencement of a service trip, “At 514, the system 100 can determine if the passenger has retrieved the object.  This can be determined because the object no longer appears in the interior imager 124, for example, or because a seat weight sensor 130a no longer registers the weight of the object in the seat 132.  The combination of the seat weight sensor 130a in one location going to (or near) zero coupled with the seat weight sensor 130a proximate the passenger going up by the same amount, for example, can indicate that the passenger has placed the object on their lap.  Regardless, if the object has been retrieved by the passenger at any point prior to the destination, the system 100 can reset until the next passenger (or periodically recheck, as discussed above).” (column 16 line 165 thru column 17 line 10 and Figure 5B), the reset for the next passenger equates to the claimed prior to a commencement of a service trip.
Stoffel et al do not teach the claimed object identification parameters comprises a number of objects of interest classified as the rider, but do teach the classification of objects as people or passengers ("Object 1") (column 10 lines 18 thru 20 and Figure 3).  Stoffel et al do not teach the claimed determining the number of riders.  Brombach et al teach, determining the number of passengers in the host vehicle 100 P[0027] from cameras 115 located in or around the host vehicle 100 and can capture images of 
Brombach et al further teach,
the claimed determining that the trip check analysis data meets predetermined criteria to determine if the count of the number of objects of interest is greater or less than the predefined number of riders, “the processor 155 may process the images and determine that the number of occupants in the host vehicle 100 exceeds a predetermined value (e.g., the host vehicle 100 is being used to transport more passengers than the supervisor user has permitted)” P[0028], and the vehicle computer 105 transmits a status update to the primary mobile device 135 when the number of occupants in the host vehicle 100 exceeds a predetermined value P[0051];
the claimed in response to determining the number of riders is greater than the predefined number, generating a notification that the service trip cannot begin and generating a remediation request, “the processor 155 may process the images and determine that the number of occupants in the host vehicle 100 exceeds a predetermined value (e.g., the host vehicle 100 is being used to transport more passengers than the supervisor user has permitted).  Under this circumstance, the processor 155 may command the communication interface 110 to transmit the images to the primary mobile device 135 and await further instruction.” P[0028]; and
the claimed in response to determining the number of riders is less than or equal to the predefined number, generating an authorization that the service trip can be commenced, if the number of passengers is not exceeded then the transport would be allowed to continue because there is not a violation of the number of passengers rule.
.
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoffel et al Patent Number 10,303,961 B1 in view of Aula et al Patent Number 9,599,477 B1.
Regarding claims 6 and 14 Stoffel et al teach the claimed sensor data is obtained prior to a commencement of a service trip, “At 514, the system 100 can determine if the passenger has retrieved the object.  This can be determined because the object no longer appears in the interior imager 124, for example, or because a seat weight sensor 130a no longer registers the weight of the object in the seat 132.  The combination of the seat weight sensor 130a in one location going to (or near) zero coupled with the seat weight sensor 130a proximate the passenger going up by the same amount, for example, can indicate that the passenger has placed the object on their lap.  Regardless, if the object has been retrieved by the passenger at any point prior to the destination, the system 100 can reset until the next passenger (or periodically recheck, as discussed above).” (column 16 line 165 thru column 17 line 10 and Figure 5B), the 
Stoffel et al do not teach the claimed trip check analysis data further comprises a safety system verification parameter for each rider, but safety systems (seatbelts) are common and well known for being used in vehicles for passenger protection.
Aula et al teach,
the claimed trip check analysis data further comprises a safety system verification parameter for each rider, “the instructions may include requesting that the passenger shut the doors 406 if needed and buckle his or her seatbelt.  Sensors associated with the seats, doors, and seatbelts may be used to determine if the passenger has complied.” (column 17 lines 43 thru 47);
the claimed determining if the safety system verification parameter passes or fails for each rider, “Sensors associated with the seats, doors, and seatbelts may be used to determine if the passenger has complied.” (column 17 lines 46 and 47);
the claimed in response to the safety system verification parameter fails for the rider, generating a notification that the service trip cannot begin and generating a remediation request, “if the user does not close the door or buckle the seat belt, the computer 110 may not allow the passenger to use the vehicle for a trip” (column 17 lines 50 thru 52); and
the claimed in response to the safety system verification parameter passes for the rider, generating an authorization that the service trip can be commenced, “Once the passenger has complied with the instructions, the computer 110 may activate the button 614.” (column 17 lines 48 and 49), and “when the passenger is ready to initiate a 
	The system of Stoffel et al detects and classifies passengers as Object 1 (Figure 3), the rules of Aula et al would be incorporated as further controls of the ride service (to ensure all passengers are wearing seatbelts).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system for detecting and classifying objects in a vehicle of Stoffel et al with the required buckling of seatbelts to start the trip of Aula et al in order to allow the passenger to reach the destination safely (Aula et al column 7 lines 57 and 58).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662